Citation Nr: 9912725	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-08 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for vision problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
February 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus, or link, between any current vision problem, and an 
incident of the veteran's active military service. 

2.  Refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable VA law.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for vision problems.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in the 
veteran's substantive appeal, VA Form 9, received at the RO 
in May 1998, the veteran requested to appear at a hearing 
before a Member of the Board at a local VA office.   By VA 
letter dated in May 1998, the RO sent the veteran a letter 
acknowledging his request for a hearing, and informing him 
that he would be notified of the time and date of the 
hearing.  However, in February 1999, the veteran submitted a 
statement indicating that he wished to cancel his request for 
a hearing.   There are no other outstanding hearing requests 
of record, and the Board will proceed with this appeal.

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  In reviewing any claim for service connection, 
however, the initial question is whether the claim is well 
grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  See Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

In the present case, the veteran essentially contends that he 
currently has vision problems due to his time in the military 
service, when he had to constantly monitor radar screens.  He 
maintains that the hours he spent in front of the radar 
screens caused his eyesight to deteriorate. 

The veteran's service medical records reveal that in a pre-
induction examination, held in October 1960, the veteran's 
vision was 20/20, bilaterally.  In October 1962, the veteran 
was seen with complaints of blurred vision.  He was diagnosed 
with a mixed astigmatism, and his vision was 20/40, 
bilaterally.  In a December 1962 separation examination 
report, the veteran's vision was described as 20/40 
uncorrected, bilaterally, and 20/20 corrected.

In November 1997, many years following service separation, 
the veteran underwent a VA ophthalmology examination.  It was 
noted that the veteran was seen with no complaints, and his 
corrected visual acuity was 20/20, bilaterally.  The 
assessment was non-insulin dependent diabetes with mild to 
moderate non-proliferative diabetic retinopathy of the left 
eye, without retinopathy of the right eye.  There was also 
cobblestone degeneration of the left eye, and choroidal nevi 
of the right eye.  None of the foregoing disorders were noted 
to be related to the veteran's military service.  The Board 
notes that the file also contains a private medical record 
from Dr. William Fix, dated in October 1993, which appears to 
describe the veteran's prescription for corrected vision, 
however, that record is negative for evidence of a vision 
disorder that is related to the veteran's military service.  

The Board has thoroughly reviewed the evidence of record, 
however, the Board finds that the veteran's claim must fail 
as not well grounded.  Initially, the Board notes that 
according to VA regulations, refractive errors of the eye are 
not considered diseases or injuries within the meaning of VA 
law.  38 C.F.R. § 3.303(c).  As such, there is simply no 
legal basis to grant service connection for impaired visual 
acuity due to refractive error of the eye.  Furthermore, 
although the Board acknowledges the diagnoses of eye 
disorders in the November 1997 VA examination, noted above, 
there is no competent medical evidence of a nexus, or link, 
between any current vision disorder and an incident of the 
veteran's active military service.  See Epps, 126 F. 3d at 
1468. 

The Board acknowledges the veteran's contentions that his 
duties in service adversely affected his vision.  However, 
not only are refractive errors of the eye not subject to 
service connection, but as the veteran is a lay person 
without medical expertise or training, his unsupported 
assertions do not constitute competent evidence of the 
required medical nexus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (laypersons are not competent to offer 
medical opinions).  See also Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (lay assertions of medical etiology cannot 
constitute evidence to render a claim well grounded under 
section 5107(a)).  In the absence of competent medical 
evidence of a current diagnosis of a vision problem, other 
than a refractive error, which is medically linked to the 
veteran's military service, the appeal must fail as not well 
grounded. 

As the veteran has not presented evidence of a well grounded 
claim, VA is under no further duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468 ("there is nothing in the text of [38 U.S.C.A.] 
§ 5107 to suggest that the [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  Furthermore, the 
Board is unaware of the existence of any relevant evidence, 
which, if obtained, would well ground the veteran's claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well grounded 
claim for service connection for vision problems.  Id.; 
Robinette, 8 Vet. App. at 77-78.  In that regard, competent 
medical evidence is needed that establishes a current 
diagnosis of a vision problem, as well as competent medical 
evidence of a nexus or link between a current vision problem 
and an incident of the veteran's active military service.



ORDER

In the absence of evidence of a well grounded claim, service 
connection for a vision problem is denied.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

